FILED
                            NOT FOR PUBLICATION                             OCT 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ERIC DSHAUN JONES,                               No.   14-56215

               Petitioner-Appellant,             D.C. No. 2:12-cv-04283-VBF

 v.
                                                 MEMORANDUM*
NEIL MCDOWELL, Warden,

               Respondent-Appellee.


                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      California state prisoner Eric Dshaun Jones appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jones contends that he was induced to plead no contest to California state

sexual offenses by the state trial court’s erroneous representation that he would

retain the right to appeal pretrial rulings. Reviewing de novo, see Murdaugh v.

Ryan, 724 F.3d 1104, 1113 (9th Cir. 2013), we agree with the district court that

Jones is not entitled to relief. The state appellate court’s rejection of Jones’s

challenge to the voluntariness of his plea was not contrary to, nor an unreasonable

application of, clearly established federal law, nor an unreasonable determination

of the facts based on the evidence presented. See 28 U.S.C. § 2254(d); Brady v.

United States, 397 U.S. 742, 748, 755 (1970). Moreover, Jones’s contention that

the district court failed to apply California contract principles in its analysis does

not change the result.

      Because he raises it for the first time in his reply brief, we do not reach

Jones’s contention that he was entitled to an evidentiary hearing. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (court ordinarily will not consider

matters not specifically raised and argued in appellant’s opening brief).

      AFFIRMED.




                                            2                                       14-56215